DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 3/11/20 are acceptable to the examiner.

REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a plurality of second transmission parts disposed between the reflection part and the first transmission part, the plurality of second transmission parts being configured to allow, to pass through the plurality of second transmission parts as signal light, another part of the light incident on the light separation part, and the first transmission part and two or more second transmission parts of the plurality of second transmission parts are located within an optical effective region that is a region around a central axis, the central axis being set as a light axis of light that is entered from the first optical surface and is emitted from the second optical surface, the optical effective region having a periphery that is a surface separated from the central axis by a distance equal to one of a radius of the first optical surface and a radius of the second optical surface, the one of the radius of the first optical surface and the radius of the second optical surface being larger than the other in combination with the rest of claim 1.

By adding the detail of a plurality of second (2nd) transmission parts (TPs) disposed between the reflection part and the 1st transmission part…wherein two or more 2nd TPs are located within an optical effective region that is a region around a central axis…, the instant application’s (IA’s) claim 1, relative to what is claimed in U.S. Application Ser. No. 16630862 (herein referred to, for simplicity, as simply: ‘862), has more specificity than the claims of ‘862 and IA’s claim 1 does not warrant an obviousness double patenting rejection relative to ‘862 either alone or in combination with the prior art at least since the location of the plurality of 2nd TPs (two or more) defined in IA claim 1 is unique and non-obvious for a plurality of parts as claimed (e.g., see also MPEP § 804 II.B.3.: the mere fact that the broad claim of the reference reads on or "dominates" the narrower claim of IA does not, per se, justify a double patenting rejection; also, a double patenting rejection should not improperly use the disclosure of the reference’s specification as though it were prior art; additionally noted is MPEP § 804 II: “Domination by itself, i.e., in the absence of statutory or nonstatutory double patenting grounds, cannot support a double patenting rejection”).  
Furthermore, it is noted that neither Morioka et al. (US Pat. No. 10156687; referred to infra as: Morioka ‘687) nor it’s associated PCT Publication WO2017/057035 [“WO’035”; already of record] are eligible as prior art under the common ownership exception under AIA  35 U.S.C. 102(b)(2)(C) [Enplas is the common assignee].   Nonetheless, Morioka ‘687 and WO’035 do not disclose or render as obvious the unique location of the plurality of 2nd TPs as claimed in IA.
infra as: Morioka ‘738) fails to disclose or render as obvious a plurality of 2nd TPs in the location defined in IA claim 1.
Also, Yonetani (JP 2013061587; already of record, however, a combined translation is provided with this Office action) fails to disclose or render as obvious a plurality of 2nd TPs in the location defined in IA claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874